FILED
                           NOT FOR PUBLICATION
                                                                               DEC 22 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: LINDA L. GARMONG,                         No.   20-17520

          Debtor,                                D.C. No. 3:19-cv-00490-RCJ
______________________________

GREGORY O. GARMONG,                              MEMORANDUM*

              Appellant,

 v.

MAUPIN, COX & LEGOY,

              Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                     Argued and Submitted December 10, 2021
                             San Francisco, California

Before: MURGUIA, Chief Judge, and IKUTA and VANDYKE, Circuit Judges.
Concurrence by Judge VANDYKE




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Gregory Garmong appeals the district court’s order affirming the bankruptcy

court’s order denying Garmong’s motion to remand his state court action, and

dismissing that action with prejudice. We have jurisdiction to determine our own

jurisdiction. In re Gugliuzza, 852 F.3d 884, 889 (9th Cir. 2017).

      Garmong’s state court action is not a civil proceeding arising under, arising

in, or related to a case under title 11, because his complaint alleges only state law

claims against Maupin, Cox & Legoy (MCL), and the parties do not allege that the

outcome of the action would have any effect on Linda Garmong’s estate or require

any interpretation of the Linda Garmong bankruptcy plan. See 28 U.S.C

§ 1334(b); In re Fietz, 852 F.2d 455, 457 (9th Cir. 1988); In re Wilshire Courtyard,

729 F.3d 1279, 1289 (9th Cir. 2013). Therefore, the bankruptcy court lacked

jurisdiction under 28 U.S.C. § 1334(b) over Garmong’s state action. Because a

party may remove a claim from state court under 28 U.S.C § 1452 only if the

district court “has jurisdiction of such claim or cause of action under section

1334,” the district court here lacked removal jurisdiction over Garmong’s state

court action. Even assuming the bankruptcy court retained jurisdiction over a

settlement agreement between Garmong and MCL, cf. Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 376–77 (1994), such retention does not confer

removal jurisdiction under 28 U.S.C § 1452, and the parties fail to identify any


                                           2
other statutory basis for removal, see Caterpillar Inc. v. Williams, 482 U.S. 386,

392 (1987) (holding that under the well-pleaded complaint rule, the plaintiff is the

“master of the claim” and can generally avoid federal jurisdiction if a federal

question does not appear on the face of the complaint).

      We therefore reverse and remand with instructions that the district court

grant Garmong’s motion to remand the case to state court.

      REVERSED AND REMANDED.




                                          3
In re: Linda Garmong, et al v. Maupin, Cox & Legoy, No. 20-17520      FILED
VANDYKE, Circuit Judge, concurring in the judgment.                   DEC 22 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
      I concur in the result only.




                                      1